Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-20 in the reply filed on 11/2/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2020/0221298 (Pan et al.).
As to claim 15, Pan teaches a method performed by a second terminal performing vehicle- to-everything (V2X) communication with a first terminal via one or more PC5 unicast links in a wireless communication system, the method comprising: 
receiving, from a first terminal, a direct communication request message including one or more security policies respectively corresponding to the one or more PC5 unicast links for initiating the V2X communication, wherein each of the one or more PC5 unicast links is associated with one or more V2X services (UE1 sends Direct Communication Request to U2 for establishing a PC5 unicast link for a V2X service, see paragraphs 123, 179, 188 and 192); 
determining whether the received direct communication request message is acceptable based on the one or more security policies included in the received direct communication message and one or more security policies associated with the second terminal (Direct Communication Request from UE1 comprises security capabilities comprising list of algorithms the UE1 will accept for deriving keys which UE2 use when selecting algorithms it will inform UE2 of in a Direct Security Mode Command to the UE1, see paragraphs 179-181); and 
in case that the received direct communication request message is acceptable, activating a security of each of the one or more PC5 unicast links based on the received direct communication request message (the algorithms selected by UE2 are used to create keys used in integrity and confidentiality protecting messages sent to UE1, see paragraphs 181-184).

As to claim 16, Pan further teaches wherein each of the one or more security policies included in the direct communication request message includes information associated with a first user plane integrity protection and information associated with a first user plane confidentiality protection, and wherein each of the one or more security policies associated with the second terminal includes information associated with a second user plane integrity protection and information associated with a second user plane confidentiality protection (see paragraphs 179 and 181-184, the list of algorithms UE1 will accept and the algorithms that UE2 chooses are both associated with integrity and confidentiality protection through respective keys).
Allowable Subject Matter
Claims 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2021/0160939 (Pan et al.).  US 2021/0144727 (Pan et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641